--------------------------------------------------------------------------------

Exhibit 10.14
 
SECOND AMENDMENT
OF
EMPLOYMENT AGREEMENT
 
WHEREAS, OTELCO INC. (the “Company”) has previously entered into an Employment
Agreement (the “Agreement”), dated as of August 24, 2006, with Dennis Andrews
(the “Employee”), as amended on December 17, 2008, setting forth the terms and
conditions of the Employee’s employment with the Company; and
 
WHEREAS, the Company and the Employee desire to amend certain provisions of the
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Agreement is hereby
amended as follows:
 
Base Salary.  Effective January 1, 2011, Section 3(c)(i) of the Agreement is
hereby amended and restated in its entirety as follows:
 
(i)           Base Salary.  During the Employment Period, the Employee shall
receive an annual base salary of $200,000, subject to increase by the Board,
which annual base salary shall be further subject to annual increase by an
amount equal to at least the increase in the cost of living, if any, between the
date of the immediately preceding increase and the date of each such adjustment,
based upon the Consumer Price Index for Urban Consumers, or, if that index is
discontinued, a similar index prepared by a department or agency of the United
States government (as so increased and adjusted, the “Annual Base Salary”).  The
Annual Base Salary shall be paid in accordance with the customary payroll
practices of the Company, subject to withholding and other payroll taxes.
 
Bonus.  Effective January 1, 2011, Section 3(c)(ii) of the Agreement is hereby
amended and restated in its entirety as follows:
 
(ii)           Bonus.  For each fiscal year during the Employment Period, the
Employee will be entitled to receive a bonus (the “Bonus”).  The Bonus shall be
based upon the Company achieving operating and/or financial goals to be
established by the Board or any duly appointed committee thereof in good faith,
in its sole discretion.
 
SAVINGS CLAUSE.  Save and except as herein expressly amended, the Agreement
shall continue in full force and effect.

     
March 4, 2011
OTELCO INC.
       
By:  
/s/ Curtis L. Garner, Jr.
  Name:     Curtis L. Garner, Jr.   Title:       Chief Financial Officer        
/s/ Dennis Andrews   Dennis Andrews